

117 HR 1493 IH: Sand Acquisition, Nourishment, and Development Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1493IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Diaz-Balart introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Water Resources Development Act of 1986 to modify a provision relating to acquisition of beach fill.1.Short titleThis Act may be cited as the Sand Acquisition, Nourishment, and Development Act or the SAND Act.2.Acquisition of beach fillSection 935 of the Water Resources Development Act of 1986 (33 U.S.C. 2299) is amended by striking if such materials are not available from domestic sources for environmental or economic reasons.